Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 September 17, 2013 IndexUniverse invites you to a Complimentary Webinar Thursday, October 31, 2013 The Evolution of Alternative Beta: Using Index-Based Investment Strategies Time: 11 a.m. San Francisco, 2 p.m. New York Duration: 60 minutes This webinar has been submitted to the CFP Board and CIMA for CE credit. Webinar Summary: Alternative investments, such as hedge funds, are often considered exclusive investment vehicles, with high cost of entry, elevated management fees and limited access. With the advancements in index-based alternatives, many alternative investment strategies have been replicated in exchange-traded products for all investors to access. As these products grow in number and size, the need to better understand the mechanics of alternative beta has never been greater. Join IndexUniverse and Credit Suisse as we take a deep dive into the world of index-based alternative investment strategies. This 60-minute webinar will focus on various alternative beta strategies and how they are packaged as ETPs. Topics to be covered include how these products are constructed and why they might make sense for today's investor. Additional topics to be covered include: Alternative beta strategies: How and why they work, and how they may be effective tools in a portfolio The various types of replication strategies ETN vs. ETF: Why the wrapper matters Moderator: Olivier Ludwig Managing Editor IndexUniverse.com Olivier Ludwig is the managing editor of IndexUniverse.com.
